DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2-5, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 2-4, and 6 of U.S. Patent No. 10,890,488 (simply “10,890,488” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claim 1, claim 1 of U.S. Patent No. 10,890,488 discloses a method to measure a surface temperature of an object without contact using an infrared sensor (col. 15, lines 5-7), the method comprising:
measuring an output of the infrared sensor to detect a wavelength including an absorption band by atmosphere existing between the infrared sensor and the object (col. 15, lines 8-11);
calculating an absorption rate by the atmosphere at a wavelength of the absorption band when the surface temperature of the object is measured (col. 15, lines 12-14);
storing in advance conversion information for converting the output of the infrared sensor into the surface temperature of the object (col. 15, lines 15-17);
calculating the surface temperature of the object from the output of the infrared sensor, the calculated absorption rate, and the stored conversion information (col. 15, lines 18-20);
storing in advance the absorption rate by the atmosphere at the wavelength of the absorption band depending on the stored conversion information (col. 15, lines 21-23); and
correcting the calculated surface temperature of the object using the stored absorption rate (col. 15, lines 24-25).
	In addition, claim 1 of 10,890,488 is more specific than claim 1 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 3-5, claim 1 of 10,890,488 discloses everything claimed as applied above. In addition, claims 2-4 of 10,890,488, respectively, disclose every single feature further claimed (col. 15, lines 43-53).

Regarding claim 2, claim 5 of U.S. Patent No. 10,890,488 discloses a method to measure a surface temperature of an object without contact using an infrared sensor (col. 15, lines 54-56), the method comprising:
measuring an output of the infrared sensor to detect a wavelength including an absorption band by atmosphere existing between the infrared sensor and the object (col. 15, lines 57-60);
calculating an absorption rate by the atmosphere at a wavelength of the absorption band when the surface temperature of the object is measured (col. 15, lines 61-63);
storing a preset conversion equation for converting the output of the infrared sensor into the surface temperature of the object, which includes a coefficient indicating a characteristic of the infrared sensor, and a pre-detected value of the coefficient indicating the characteristic of the infrared sensor (col. 15, line 64 to col. 16, line 3);
calculating the surface temperature of the object from the output of the infrared sensor, the calculated absorption rate, and the conversion equation including the stored value of the coefficient indicating the characteristic of the infrared sensor (col. 16, lines 4-8); and
storing in advance the absorption rate by the atmosphere at the wavelength of the absorption band when the value of the stored coefficient indicating the characteristic of the infrared sensor is detected (col. 16, lines 9-12),
wherein calculating the surface temperature of the object uses the stored preset conversion equation corrected by the stored absorption rate (col. 16, lines 13-15).
	In addition, claim 5 of 10,890,488 is more specific than claim 2 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

Regarding claim 6, claim 6 of U.S. Patent No. 10,890,488 discloses a method to measure a surface temperature of an object without contact using an infrared sensor (col. 16, lines 33-35), the method comprising:
measuring an output of the infrared sensor to detect a wavelength including an absorption band by atmosphere existing between the infrared sensor and the object (col. 16, lines 36-39);
calculating an absorption rate by the atmosphere at a wavelength of the absorption band when the surface temperature of the object is measured (col. 16, lines 40-42);
storing preset conversion information for converting the output of the infrared sensor into the surface temperature of the object (col. 16, lines 43-45);
storing in advance the absorption rate by the atmosphere at the wavelength of the absorption band when the conversion information is set (col. 16, lines 46-48); and
calculating the surface temperature of the object from the output of the infrared sensor, the calculated absorption rate, the stored absorption rate, and the stored preset conversion information (col. 16, lines 49-52).
	In addition, claim 6 of 10,890,488 is more specific than claim 6 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Implementation of Remote Temperature-Measuring by Using A Thermopile for Wireless Sensor Network”, Tsai et al. (referred hereafter Tsai et al.) – provided in IDS filed on 12/03/2020.

Referring to claim 1, Tsai et al. disclose a method to measure a surface temperature of an object without contact using an infrared sensor (Abstract), the method comprising:
measuring an output of the infrared sensor (e.g., Thermopile – Figure 1) to detect a wavelength including an absorption band by atmosphere existing between the infrared sensor and the object (pages 1325-1326, A. Principles of Radiometric Measurements section, Figures 1 & 5; page 1327, B. Testing and Experimental Results section, Figures 6-9);
calculating an absorption rate by the atmosphere at a wavelength of the absorption band when the surface temperature of the object is measured (page 1326, B. Structure of Measurement System section, Figure 2; page 1326, C. Ambient Temperature Compensation section, Figures 3-4);
storing in advance conversion information for converting the output of the infrared sensor into the surface temperature of the object (pages 1326-1327, A. Calibration section; Figure 5);
calculating the surface temperature of the object from the output of the infrared sensor, the calculated absorption rate, and the stored conversion information (pages 1325-1326, A. Principles of Radiometric Measurements section; page 1327, B. Testing and Experimental Results section, Figures 1 & 6-9);
storing in advance the absorption rate by the atmosphere at the wavelength of the absorption band depending on the stored conversion information (page 1327, B. Testing and Experimental Results section, Figures 6-9); and
correcting the calculated surface temperature of the object using the stored absorption rate (pages 1326-1327, A. Calibration section; Figure 5; page 1327, B. Testing and Experimental Results section, Figures 6-9).
As to claim 2, Tsai et al. disclose a method to measure a surface temperature of an object without contact using an infrared sensor (Abstract), the method comprising:
measuring an output of the infrared sensor (e.g., Thermopile – Figure 1) to detect a wavelength including an absorption band by atmosphere existing between the infrared sensor and the object (pages 1325-1326, A. Principles of Radiometric Measurements section, Figures 1 & 5; page 1327, B. Testing and Experimental Results section, Figures 6-9);
calculating an absorption rate by the atmosphere at a wavelength of the absorption band when the surface temperature of the object is measured (page 1326, B. Structure of Measurement System section, Figure 2; page 1326, C. Ambient Temperature Compensation section, Figures 3-4);
storing a preset conversion equation (e.g., Equation 2) for converting the output of the infrared sensor into the surface temperature of the object, which includes a coefficient indicating a characteristic of the infrared sensor, and a pre-detected value of the coefficient indicating the characteristic of the infrared sensor (page 1326, B. Structure of Measurement System section, Figure 2);
calculating the surface temperature of the object from the output of the infrared sensor, the calculated absorption rate, and the conversion equation including the stored value of the coefficient indicating the characteristic of the infrared sensor (pages 1325-1326, A. Principles of Radiometric Measurements section; page 1327, B. Testing and Experimental Results section, Figures 1 & 6-9); and
storing in advance the absorption rate by the atmosphere at the wavelength of the absorption band when the value of the stored coefficient indicating the characteristic of the infrared sensor is detected (pages 1326-1327, A. Calibration section; Figure 5; page 1327, B. Testing and Experimental Results section, Figures 6-9),
wherein calculating the surface temperature of the object uses the stored preset conversion equation corrected by the stored absorption rate (pages 1326-1327, A. Calibration section; Figure 5; page 1327, B. Testing and Experimental Results section, Figures 6-9).
Referring to claim 3, Tsai et al. disclose a method to measure a surface temperature of an object without contact using an infrared sensor (Abstract), wherein the stored absorption rate is selected from a plurality of absorption rates set in a plurality of different temperature environments (pages 1326-1327, A. Calibration section; Figure 5; page 1327, B. Testing and Experimental Results section, Figures 6-9).
As to claim 4, Tsai et al. disclose a method to measure a surface temperature of an object without contact using an infrared sensor (Abstract), comprising:
detecting a temperature of the radiation temperature measuring device (page 1326, B. Structure of Measurement System section, Figures 2-3; pages 1326-1327, A. Calibration section; Figure 5; page 1327, B. Testing and Experimental Results section, Figures 6-9),
wherein correcting is performed using the stored absorption rate corresponding to the detected temperature of the radiation temperature measuring device (page 1326, B. Structure of Measurement System section, Figures 2-3; pages 1326-1327, A. Calibration section; Figure 5; page 1327, B. Testing and Experimental Results section, Figures 6-9).
Referring to claim 5, Tsai et al. disclose a method to measure a surface temperature of an object without contact using an infrared sensor (Abstract), wherein the atmosphere includes water vapor (e.g., humidity/ambient temperature - page 1326, C. Ambient Temperature Compensation section, Figures 3-4).
As to claim 6, Tsai et al. disclose a method to measure a surface temperature of an object without contact using an infrared sensor (Abstract), the method comprising:
measuring an output of the infrared sensor (e.g., Thermopile – Figure 1) to detect a wavelength including an absorption band by atmosphere existing between the infrared sensor and the object (pages 1325-1326, A. Principles of Radiometric Measurements section, Figures 1 & 5; page 1327, B. Testing and Experimental Results section, Figures 6-9);
calculating an absorption rate by the atmosphere at a wavelength of the absorption band when the surface temperature of the object is measured (page 1326, B. Structure of Measurement System section, Figure 2; page 1326, C. Ambient Temperature Compensation section, Figures 3-4);
storing preset conversion information for converting the output of the infrared sensor into the surface temperature of the object (page 1326, B. Structure of Measurement System section, Figure 2);
storing in advance the absorption rate by the atmosphere at the wavelength of the absorption band when the conversion information is set (pages 1326-1327, A. Calibration section; Figure 5; page 1327, B. Testing and Experimental Results section, Figures 6-9); and
calculating the surface temperature of the object from the output of the infrared sensor, the calculated absorption rate, the stored absorption rate, and the stored preset conversion information (pages 1326-1327, A. Calibration section; Figure 5; page 1327, B. Testing and Experimental Results section, Figures 6-9).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864